Eelton, J.,
dissenting. I think the only reasonable construction of the subrogation agreement is to be arrived at by a transposition of the terms thereof, so as to give to the word "subrogate” its usual and customary meaning, so that the agreement would read: "I also subrogate the said company to all my claims or rights against any third person or persons to the amount of the loss and expenses paid.” In order to construe the agreement any other way it is necessary to virtually reform it and substitute the word "transfer” or "assign” for "subrogate,” which we have no authority to do. In this view the trial court had no jurisdiction to enforce the .subrogation agreement, it being strictly a court of law. Wilkins v. Gibson, 113 Ga. 31, 50 (38 S. E. 374, 84 Am. St. R. 204).
At common law the right of action growing out of a tort was not assignable. It was later provided by statute that such a right of action was assignable if it involved a property right, directly or indirectly. Code, § 85-1805; Sullivan v. Curling, 149 Ga. 96 (99 S. E. 533, 5 A. L. R. 124), and cit. The transfer of the *868title to the car would confer no right at law to the cause of action for negligence resulting in its theft, for the reason that to have such a right of action the person who brings it must have owned the title to the ear at the time of the injury (Code, § 3-109), or must have a legal transfer of the right of action from the person who did own the title to the car at the time of the injury. In Sullivan V. Curling, supra, it was held that the transfer of the assets of the partnership included the transfer of the right of action for a tort which involved a right of property which had previously been committed. That decision did not hold that a transfer of the property damaged gave rise to a cause of action in the transferee for the damage to the property. The chose in action was transferred. The plaintiff in this case could sue in trover for the car, but that is true by reason' of the fact that the person withholding possession would be guilty of a conversion at the time the plaintiff owned the title to the car; from both of which facts the action arises. The mere transfer of title does not carry with it the right of action for a previous injury to the property. This has been held with reference to real estate. Code, § 72-105; Smith v. Central of Georgia Ry. Co., 22 Ga. App. 572 (96 S. E. 570). So, in the absence of an assignment of the cause of action, the plaintiff had no legal right to bring the suit at law in its own name, and the general demurrer should have been sustained. The fact that the plaintiff was subrogated to the rights of the owner does not confer any legal'right. Atlanta Cadillac Co. v. Manley, 29 Ga. App. 522 (116 S. E. 35). Both legal and conventional subrogation are purely equitable rights which can not be affirmatively enforced in a court of law, except where it is specifically provided by statute. I am of the opinion that the court erred in overruling the general demurrer to the petition as amended, and that the further proceedings were nugatory.